Order entered August 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00521-CV

                           ALFRED HENDRICKS SR., Appellant

                                              V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-30828

                                          ORDER
       We GRANT appellant’s August 24, 2015 second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than September 25, 2015. Appellant is

cautioned that no further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE